Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,106,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Surinder Sachar (Registration No. 34423) on 01/11/2022.
The application has been amended as follows: 
Claim 13, line 29: “overlaps the polarizing plate,” is corrected as -- overlaps the polarizing plate in the plan view,--.
Claim 18, lines 26-27: “overlaps the polarizing plate around the opening of the polarizing plate,” is corrected as -- overlaps the polarizing plate around the opening of the polarizing plate in the plan view,--.

Allowable Subject Matter
Claims 13-24 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding claim 13, the prior art of record, taken along or in combination, fails to disclose or suggest an electro-optical device comprising: a camera module, a panel including an electro-optical layer formed between a first substrate and a second substrate, the panel having a frame region provided between a transparent region and a display region; a backlight unit; a bezel provided; and a cap configured to cover at least a lateral side of the backlight unit in the frame region and made of a material different from that of the bezel, wherein the bezel includes a bottom portion and a side portion provided on the lateral side of the backlight unit in the frame region and provided between the backlight unit and the cap, in the transparent region, a region on the lateral side of the backlight unit via the cap in which a camera module is mounted, the cap is located between the camera module and the side portion of the bezel, the first substrate, the second substrate, and the electro-optical layer are provided also in the frame region and the transparent region, a light-blocking film is formed between the first substrate and the second substrate in the frame region, a polarizing plate is formed below the first substrate in the display region and the frame region so as not to overlap with the transparent region, the cap includes a side portion configured to cover the side portion of the bezel, and an upper portion bonded to the polarizing plate via a first adhesive layer, wherein “the upper portion of the cap overlaps the polarizing plate in the plan view, and a width of the upper portion of the cap is larger than a width of the side portion of the cap in the plan view” in combination with the other required elements of the claim.
Claims 14-17 are allowable due to their dependency.
The most relevant reference, Inui (US 2020/0241358, at least Fig. 3), Son et al. (US 2020/0064681, at least Fig. 6), Ouyang et al. (CN 108990336A), Choi et al. (US 2017/0289694) and Chen et al. (US 2020/0186688) taken along or in combination, only discloses an electro-optical device 

Regarding claim 18, the prior art of record, taken along or in combination, fails to disclose or suggest an electro-optical device comprising: a camera module; a panel including an electro-optical layer formed between a first substrate and a second substrate; a polarizing plate; a backlight unit provided below the polarizing plate so as not to overlap with an opening of the polarizing plate in a plan view; a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view; and a cap configured to cover at least a lateral side of the backlight unit around the 
Claims 19-24 are allowable due to their dependency.
The most relevant reference, Inui (US 2020/0241358, at least Fig. 3), Son et al. (US 2020/0064681, at least Fig. 6), Ouyang et al. (CN 108990336A), Choi et al. (US 2017/0289694) and Chen et al. (US 2020/0186688) taken along or in combination, only discloses an electro-optical device comprising: a camera module; a panel including an electro-optical layer formed between a first substrate and a second substrate; a polarizing plate; a backlight unit provided below the polarizing plate so as not to overlap with an opening of the polarizing plate in a plan view; a bezel provided below the backlight unit so as not to overlap with the opening of the polarizing plate in the plan view; and a cap configured to cover at least a lateral side of the backlight unit around the opening of the polarizing plate and made of a material different from that of the bezel, wherein the opening of the polarizing plate overlaps the camera module, the bezel includes a bottom portion configured to cover a lower side of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871